Citation Nr: 0523584	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  98-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from May 1962 to September 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1998 by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the veteran's claim of entitlement to 
service connection for residuals of a back injury was the 
subject of June 1994 rating decision by the RO denying the 
claim which the veteran did not appeal to the Board and 
which, consequently, became final.  See 38 U.S.C.A. § 7105 
(West 2002).  A decision of the Board dated June 26, 2003, 
found that new and material evidence had been received by VA 
since the prior final disallowance of the claim in June 1994 
and reopened the veteran's claim for service connection for 
residuals of a back injury.  In November 2003, the Board 
remanded the veteran's case to the RO for further development 
of the evidence.  The case was returned to the Board in May 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington DC.  VA will notify you if 
further action is required on your part.

REMAND

The Board 's November 2003 remand of this case contained the 
following remand order to the RO:

Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded the following 
examination: an orthopedic examination to determine the 
etiology and likely time of onset of degenerative disc 
disease of the lumbosacral spine.  Request that the 
examiner review the veteran's service medical records 
and pertinent post-service medical records in the 
claims file.  Request that the examiner offer an 
opinion on the following question: Is it more likely 
(greater than 50 percent probability), less likely 
(less than 50 percent probability), or at least as 
likely as not (50 percent probability) that 
degenerative disc disease of the veteran's lumbosacral 
spine, diagnosed in 1983, was etiologically related to 
injuries to his lower back sustained during his active 
military service which ended in September 1967?  
Request that the examiner provide a rationale for the 
opinion expressed.  Send the claims folder to the 
examiner for review.  

In accordance with the Board's November 2003 remand order, 
the RO arranged for the veteran to undergo a VA spine 
examination in February 2004.  The veteran's representative 
has argued that in this case there has been a violation of 
the holding of the United States Court of Veterans Appeals 
(Court) in Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders) because 
the VA physician who conducted the orthopedic examination 
required by the Board's November 2003 remand did not answer 
the medical question posed by the Board to him in the terms 
of the question and the RO did not return the examination 
report to the examiner for him to provide the opinion which 
the Board, under the provisions of 38 C.F.R. § 3.159(c)(4) 
had determined was necessary to decide the veteran's claim.  
The Board agrees.  The Board notes that the examiner's 
opinion contains such phrases as "..it is unlikely that the 
patient's motor vehicle accidents [in service] are 
necessarily the cause of his current symptoms of back pain" 
and "it is more likely that the patient 's current symptoms 
may be referable to his occupation in mining than a direct 
correlation with any injuries the patient sustained while in 
military service".  (Emphasis added.).  Unfortunately, the 
language used by the examiner in the report of his clinical 
findings and opinion is, in the Board's view, not clear 
enough to provide the competent medical evidence necessary 
for the Board to decide the claim on appeal.  Therefore, the 
Board finds that VA's duty to assist pursuant to the VCAA and 
its implementing regulations and the Court's holding in 
Stegall require further development of the evidence, and the 
case will be remanded to the AMC for that purpose.  

The Board notes that, in January 2005, six lay statements in 
support of the veteran's claim were received which contain 
pertinent lay evidence concerning the veteran's post-service 
complaints of back pain and should be considered by the 
physician who will provide the medical opinion requested in 
this remand.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should arrange for the 
veteran to undergo an orthopedic 
examination to determine the likely time 
of onset and etiology of any current back 
disorder.  It is imperative that the 
examiner review the pertinent medical 
records and lay evidence in the claims 
file.  After the records review and a 
clinical examination of the veteran, the 
examiner should state an opinion on the 
following question: Is it more likely 
(greater than 50 percent probability), 
less likely (less than 50 percent 
probability), or at least as likely as 
not (50 percent probability) that 
degenerative disc disease of the 
veteran's lumbosacral spine, diagnosed in 
January 1983, was etiologically related 
to injuries to his lower back sustained 
during his active military service which 
ended in September 1967?  A rationale for 
the opinion expressed should be provided.  

2.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


